Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This Office Action is in response to the Amendment filed on 04/23/2021.

3.	Applicant submitted an amendment on 04/23/2021, amending claims 1,3,6,8 and 11. 

4.	Claims 1-11 have been examined and are pending in this application. Claims 1, 6 and 11 are independent.

5.	The drawing submitted on 03/25/2016 has been accepted and entered.

6.	Claims 1-11 are allowed.

Response to Arguments
7.	Applicant’s arguments, filed 04/23/2021 have been fully considered and are persuasive.  The double patenting rejection of 02/24/2021 has been withdrawn. A terminal disclaimer has been submitted to address the double patenting rejections on 12/15/2020. 



Terminal Disclaimer
9.	The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 9,848,218 and 10,298,972 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

10.	Claims 1-11 are allowed
11.	The following is an examiner’s statements of reasons for allowance:
12. 	 The following references disclose the general subject matter recited in independent claims 1, 6 and 11. 

A.	U.S. Patent Application Publication No.: US 2012/0148048 A1 to Oh provides the source device has controller that determines a HDCP version supported by the sink device, and convert the content so as to be encrypted in the HDCP version supported by the sink device in response to a determination HDCP version applied to the content is not supported by the sink device, and encrypt the converted content in the HDCP version supported by the sink device, and control the interface to transmit the content to the sink device.

B. 	U.S. Patent No.: US 8,370,536 Obhm provide cable for automatically maintaining high definition multimedia interface data communication between audio/video source e.g., DVD player and audio/video sink e.g. TV, can also be used in audio/video sources such as Blu-ray disk players, personal computers, set-top boxes and video game consoles and audio/video sink such as home theater audio/video receivers.

C. 	U.S. Patent Application Publication No.: US 2006/0209892 A1 to MacMullan et al. provides to a system, method and apparatus for the wireless communication of analog and/or digital information from a generalized content source to a generalized content sink.

Reasons for Allowance 
13.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… An electronic device for transmitting content to a display device, the electronic device comprising: an interface; and a controller configured to: identify a high-



14.	 The dependent claims 2-5 and 7-10 which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed. 

Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
April 30, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434